[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The subject litigation appeared was heard by this court on the Hearings in Damages List, the defendants having been appropriately defaulted in accordance with the rules of the court
This was a one car accident in which the plaintiff operated his automobile in an intoxicated condition and went off the highway striking a pole or tree and sustained serious and disabling injuries and losses.
The matter was presented to the court with a host of medical reports and bills. This accident occurred on June 22, 1996 and thereafter the plaintiff was taken by ambulance to Middlesex Hospital where he was evaluated and transferred to Hartford Hospital by Life Star. He was noted to have sustained a number of injuries including a traumatic brain injury, lacerated liver, complete evulsion of his gallbladder, a fracture of his left femur, hematoma in the mediastinum and other blunt trauma injuries.
The plaintiff underwent a laparotomy, his liver lacerations were treated surgically and his gallbladder was removed. He also underwent an open reduction and internal fixation with a rod placement in the left femur. After a tracheostomy was performed, he was placed on a ventilator for a period of time and was switched to a trach collar on July 29, 1996. He suffered from pneumonia, pancreatitis, and adult respiratory distress syndrome. He subsequently was transferred to Gaylord Hospital for rehabilitation and has been seen in consultation by the Departments of Occupational, Physical and Speech Therapy. CT Page 1554
He was subsequently discharged on August 30, 1996 for continuing therapy and outpatient services including occupational and physical therapy consisting of hand strengthening exercises as well as gait training for his leg and drop foot.
Prior to the accident he was in good health with no physical or mental disabilities and employed as a roofer at $8.50 per hour working a 40 to 45 hour work week. He was unable to return to work until November of 1998 resulting in approximately $50,000.00 in lost wages.
He still suffers from mood swings, memory loss, blurred vision and ringing ears due to the traumatic brain injury; a dropped left foot, the loss of range of motion and nerve damage to his left hip and left leg, and constant pain in the area of his liver. He is unable to participate in recreational activities as he formerly did.
The court finds that the plaintiff has incurred $300,000.00 in medical bills which are presently outstanding and $50,000.00 in lost wages.
The court finds that the plaintiff has sustained his burden of establishing by a fair preponderance of the evidence the injuries and losses that he sustained as a result of the negligence and carelessness of the defendants, properly defaulted herein.
The court awards to the plaintiff past economic damages in the amount of $350,000.00. The court further awards the plaintiff future economic damages in the amount of $10,000.00. The court awards to the plaintiff the sum of $650,000.00 as past and future non-economic damages. Judgment may enter in favor of the plaintiff as against the defendants in aforementioned sum of $1,010,000.00.
It is so ordered.
HIGGINS, J.